'Was-nidr, Judge,
delivered the opinion of the court.
By the record it appears that the defendants were duly served with process returnable to the July term, 1872, of the court, and that they made no appearance, and an interlocutory judgment was rendered against them. At the succeeding January term, 1873, the judgment was made final. At the next regular term held thereafter they appeared and filed their motion in arrest of judgment, which was overruled, and they have brought their case here by appeal.
The motion, to have been entertained by tlie court, should have been filed within four days of the rendition of the judgment. according to the provisions of the statute. But after the final adjournment of the term at which the judgment was rendered, tire court had no further jurisdiction of the case. The judgment was then no longer within the breast or under the supervision or control of the court, and there was no error in overruling the motion.
The judgment is affirmed.
The other judges concur.